Citation Nr: 0639013	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  02-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pulmonary fibrosis 
due to asbestos exposure.

3.  Entitlement to service connection for pulmonary emphysema 
due to asbestos exposure.

4.  Entitlement to service connection for sleep apnea, 
including as due to asbestos exposure.

5.  Entitlement to compensation under Title 38, United States 
Code, Section 1151, for a lung disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, his brother and a friend


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1960.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of November 2002 and June 2003 rating 
decisions of the VA Regional Office (RO) in Waco, Texas.   

The veteran, his brother and a friend testified in support of 
these claims at hearings held before a Decision Review 
Officer at the RO in September 2003, and before the 
Board by video conference in May 2004.  The Board remanded 
these claims to the RO for additional action in October 2004.  

The veteran's appeal initially included the issue of whether 
new and material evidence has been received to reopen a claim 
of entitlement to service connection for tuberculosis.  
However, in a rating decision dated June 2006, the RO 
reopened and granted that claim.  It is thus not now before 
the Board for appellate review.  

In a written statement received in January 2002, the veteran 
claimed entitlement to service connection for a chronic 
respiratory disorder, including pulmonary emphysema, 
secondary to asbestos exposure.  Thereafter, the RO 
considered whether the veteran was entitled to service 
connection for pulmonary fibrosis and emphysema secondary to 
such exposure.  The RO did not consider whether the veteran 
was entitled to service connection for other respiratory 
disorders such as asthma, bronchitis and chronic obstructive 
pulmonary disease secondary to such exposure.  Given the 
veteran's initial characterization of his claim and diagnoses 
of record of multiple respiratory disorders other than 
pulmonary fibrosis and emphysema, the Board refers the raised 
claim for service connection for a respiratory disorder other 
than pulmonary fibrosis and emphysema to the RO for 
appropriate action.

For the reasons noted in the Remand section of this decision, 
the Board REMANDS the claims of entitlement to service 
connection for PTSD and entitlement to compensation under 
Title 38, United States Code, Section 1151, for a lung 
disorder to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.

2.  Pulmonary fibrosis is not related to the veteran's active 
service, including in-service asbestos exposure.

3.  The veteran does not currently have pulmonary emphysema.

4.  Sleep apnea is not related to the veteran's active 
service, including in-service asbestos exposure.


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Pulmonary emphysema was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2005).

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on the 
claims being decided by letter dated April 2002, before 
initially deciding those claims in rating decisions dated 
November 2002 and June 2003.  The timing of such notice 
reflects compliance with the requirements of the law as found 
by the Court in Pelegrini II.  

The content of such notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, informed him of VA's duty to assist, 
and indicated that it was developing his claims pursuant to 
that duty.  As well, the RO identified the evidence it had 
obtained in support of the veteran's claims.  The RO noted 
that it would make reasonable efforts to assist the veteran 
in obtaining all outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all requested evidence to support his claims.  

The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates.  
However, the veteran has not been prejudiced as a result 
thereof.  Bernard, 4 Vet. App. at 394.  Rather, as explained 
below, service connection may not be granted in this case; 
therefore, any question relating to the appropriate 
disability evaluation and effective date to be assigned such 
a grant is rendered moot.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's service connection 
claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  
Specifically, the RO secured and associated with the claims 
file all evidence the veteran identified as being pertinent 
to these claims, including service medical and personnel 
records and post-service VA and private treatment records.  
Since then, the veteran has indicated that there is no other 
information or evidence to give to VA to substantiate the 
claims at issue in this decision.  

The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran VA 
examinations, during which examiners addressed the etiology 
of the disorders at issue in this decision.  The veteran does 
not now assert that the reports of these examinations are 
inadequate to decide his claims. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

The veteran seeks service connection for pulmonary fibrosis, 
pulmonary emphysema and sleep apnea.  According to testimony 
presented in September 2003 and May 2004 and written 
statements submitted during the course of this appeal, the 
veteran developed these disorders in service secondary to 
either asbestos exposure or exposure to fumes from battery 
gases and acids.  Allegedly, while serving on the USS 
Hawkings, he worked in a room that had no circulation, where 
batteries were charged and discharged, and often handled 
asbestos.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to prevail with regard to the issue of service 
connection on the merits, there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Respiratory Disorders

According to the veteran's service medical records, the 
veteran expressed respiratory complaints in service, but such 
complaints were attributed to tuberculosis.  He did not 
receive treatment for, and was not diagnosed with, pulmonary 
fibrosis or pulmonary emphysema.  On discharge examination 
conducted in May 1960, an examiner noted normal clinical 
evaluations of the lungs and chest.  

Since discharge, the veteran has received treatment for 
multiple medical complaints, including respiratory in nature, 
and has undergone VA examinations.  During outpatient 
treatment visits in 1995, physicians attributed the veteran's 
respiratory complaints to pulmonary fibrosis.  Thereafter, 
from 1999 to 2005, physicians occasionally diagnosed the same 
disorder or noted a history of such a diagnosis.  During this 
time period, the veteran underwent pulmonary function tests, 
the results of which fail to confirm pulmonary fibrosis.  
During VA examinations conducted in August 1995, February 
2003 and March 2006, no examiner diagnosed pulmonary fibrosis 
or emphysema.  The examiner who conducted the March 2006 
examination indicated that the veteran had no respiratory 
impairment related to asbestos exposure.

In January 2005, the RO received a written statement from 
V.G., the veteran's friend, indicating that, since 2001, the 
veteran has been experiencing respiratory difficulties.  

As noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record establishing that he has pulmonary fibrosis and 
emphysema that are related to his active service.  Such 
assertions may not be considered competent evidence of a 
current disability or a nexus between such a disability and 
service as the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge to 
diagnose a medical condition or to render a competent opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

Inasmuch as there is no competent medical evidence of record 
relating pulmonary fibrosis to the veteran's period of active 
service, including asbestos exposure, or establishing that 
the veteran currently has pulmonary emphysema, the Board 
concludes that pulmonary fibrosis and emphysema were not 
incurred in or aggravated by service.  With regard to each 
claim, the evidence is not in relative equipoise; therefore, 
the veteran may not be afforded the benefit of the doubt in 
the resolution thereof.  Rather, as a preponderance of the 
evidence is against each claim, such claims must be denied.

B.  Sleep Apnea

Post-service medical records, including VA and private 
treatment records dated since 2004 and a report of VA 
examination conducted in March 2006, confirm that the veteran 
currently has sleep apnea.  The question thus becomes whether 
this disorder is related to the veteran's active service.  

Service medical records reflect that the veteran did not 
report or receive treatment for sleeping difficulties during 
service.  A physician first diagnosed such a disorder in 
2004.  Since then, two medical professionals, both VA 
examiners, have offered opinions ruling out a relationship 
between the sleep apnea and the veteran's service.  In 
February 2003, one examiner noted that there is no medical 
literature indicating that asbestos exposure causes sleep 
apnea.  In March 2006, the other examiner indicated that it 
was higher unlikely or impossible for such a disorder to be 
related to the veteran's military service.  The examiner 
based this opinion on a lack of evidence of sleeping 
complaints in the 1960s and the fact that the veteran was 
aging and had gained 120 pounds.  

Again, the veteran's assertions represent the only evidence 
of record establishing that his sleep apnea is related to his 
active service.  Inasmuch as such assertions may not be 
considered competent evidence under Espiritu v. Derwinski, 2 
Vet. App. at 494-95, the Board concludes that sleep apnea was 
not incurred in or aggravated by service.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as a preponderance of the evidence is against 
such claim, it must be denied.


ORDER

Service connection for pulmonary fibrosis due to asbestos 
exposure is denied.

Service connection for pulmonary emphysema due to asbestos 
exposure is denied.

Service connection for sleep apnea, including as due to 
asbestos exposure, is denied.


REMAND

The veteran also claims entitlement to service connection for 
PTSD and entitlement to compensation under Title 38, United 
States Code, Section 1151, for a lung disorder.  Additional 
action is necessary before the Board decides these claims.

First, in December 2003, while this case was in remand 
status, the veteran underwent a VA neuropsychological 
evaluation.  At the end of the evaluation, a medical 
professional determined that the veteran should undergo 
neuropsychological and personality testing.  The veteran 
complied later that month and, after the testing, a 
psychologist indicated that she would score the testing, 
assess the results and then provide feedback to the veteran.  
Since then, VA has not associated with the claims file a 
written assessment of the results.  Inasmuch as such 
assessment is pertinent to the veteran's claim of entitlement 
to service connection for PTSD, it should be obtained and 
considered in support of this claim on remand.   

Second, the veteran contends that he is entitled to 
compensation under 38 U.S.C. § 1151 for additional 
respiratory disability resulting from medication administered 
during a VA examination conducted in December 2002.  
Allegedly, during that examination, a nurse gave the veteran 
medication for the purpose of conducting pulmonary function 
tests.  The veteran asserts that such testing lasted longer 
than usual (20 minutes), initially caused an ice-cold 
sensation in his lungs, and subsequently caused a loss of his 
ability to use his voice, an increase in congestion and chest 
pain.  He contends that he continues to suffer from the 
latter symptomatology and believes that such symptomatology 
results from the medication.  

In January 2004, the veteran underwent a VA nose, sinus, 
larynx and pharynx examination, during which the examiner was 
instructed to review the claims file, examine the veteran for 
residuals of injury resulting from the December 2002 testing, 
and provide an opinion regarding the likelihood of a 
relationship between the testing and any existing impairment.  
The examiner did not follow the instructions, instead noting 
that he was unable to find a computer record of the alleged 
December 2002 visit.  Given that such record is in the claims 
file, it appears that the examiner did not review the file.  
Another examination is thus necessary so that VA can review 
the record in the claims file and determine whether, as 
alleged, the veteran suffered additional respiratory 
disability secondary to the December 2002 VA examination and 
testing.  

This case is REMANDED for the following action:

1.  Secure and associate with the claims 
file the VA psychologist's assessment of 
the veteran's December 2003 
neuropsychological evaluation and testing 
at the VA Medical Center in Waco, Texas, 
Mental Health Department.  

2.  Afford the veteran a VA respiratory 
examination for the purpose of 
determining whether the veteran has 
additional disability secondary to a VA 
examination and testing he underwent in 
December 2002.  Provide the examiner with 
the veteran's claims file for review 
(includes a report of the December 2002 
testing) and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) note whether the veteran is 
able to use his voice to the 
full extent possible, and 
whether he has congestion, 
chest pain and/or other 
respiratory symptoms;  

b) if so, opine whether any 
inability to use his voice 
fully, or any respiratory 
symptom is related to the 
testing conducted in December 
2002, including the medication 
administered prior to such 
testing; and  

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

3.  Readjudicate the claims being remanded 
based on all of the evidence of record.  
If either benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


